DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-8, 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,316,034. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference in claim language is either obvious or already protected in dependencies of the cited patent. Below, the pending application claim language is compared to the relevant portions of the cited patent. The patented claim language is italicized. 
Pending Claim 1 recites a semiconductor structure, comprising: 
a first epitaxial feature and a second epitaxial feature; and 
Patented Claim 1 recites a semiconductor structure, comprising: 
a first source/drain feature and a second source/drain feature; and 

a dielectric fin disposed between the first epitaxial feature and the second epitaxial feature and extending lengthwise along a first direction, 
a hybrid fin disposed between the first source/drain feature and the second source/drain feature and extending lengthwise along a first direction, 

wherein the dielectric fin includes an inner feature and an outer layer disposed around the inner feature, wherein a composition of the outer layer is different from a composition of the inner feature, 
wherein the hybrid fin includes an inner feature and an outer layer disposed around the inner feature, wherein the outer layer comprises silicon oxycarbonitride and the inner feature comprises silicon carbonitride, 

wherein the outer layer extends along a top surface and sidewalls of the inner feature, wherein a portion of the outer layer extends into the inner feature.
wherein the hybrid fin comprises a middle seam.

The pending claim language differs from the patented claim language by requiring (1) epitaxial regions vs source/drain features, (2) the fin be dielectric vs “hybrid”, (3) the inner and outer layers be different materials vs specifically SiOC and SiC and (4) the outer layer extend into the inner feature. Examiner finds these distinctions to be a rewording of already patented language. Source/drain regions are typically epitaxially grown to provide strain on the channel region. Rewording a hybrid fin to a dielectric fin provides no structural distinctions. Extending the outer layer into the inner feature creates a “middle seam”. Claiming the inner and outer layers be different materials is broader than the cited patent but ultimately obvious since the cited patent claims two specific materials that are different from each other. One of general skill in the art would have been able to substitute other, known materials to function as the inner and outer layers so long as they are different materials to allow for selective etching. Absent any distinguishing, structural limitations, the pending claim is found to be obvious, if not anticipated, by the cited patent. 
For brevity, the dependent claims are matched below to their equivalent in the cited patent without repetition of the claim language. 
Pending Claim 2 is unpatentable in view of patented Claim 1.
Pending Claim 3 is unpatentable in view of patented Claim 1.
Pending Claim 4 is unpatentable in view of patented Claim 2.
Pending Claim 6 is unpatentable in view of patented Claims 6 & 7.
Pending Claim 7 is unpatentable in view of patented Claim 7.
Pending Claim 8 is unpatentable in view of patented Claim 7.

Pending Claim 11 recites a method, comprising: 
providing a workpiece comprising a substrate, a first group of fin structures over the substrate and a second group of fin structures over the substrate, the first group of fin structures and the second group of fin structures being spaced apart by a trench; 
Pending Claim 9 recites a method, comprising: 
providing a workpiece comprising a substrate, a first fin structure over the substrate and a second fin structure over the substrate; 

conformally depositing a first dielectric layer over the workpiece; 
conformally depositing a second dielectric layer over the first dielectric layer; 
conformally depositing a first dielectric layer over the workpiece; 
conformally depositing a second dielectric layer over the first dielectric layer; 

after the conformally depositing of the second dielectric layer, planarizing the workpiece to expose the first dielectric layer over the first group of fin structures and the second group of fin structures; 
after the conformally depositing of the second dielectric layer, planarizing the workpiece to expose the first dielectric layer over the first fin structure and the second fin structure; 

selectively etching back the first dielectric layer to form a dielectric fin within the trench, the dielectric fin comprising a first portion in the first dielectric layer and a second portion rising above the first dielectric layer; and 
selectively etching back the first dielectric layer until the second dielectric layer rises above the first dielectric layer, thereby forming a hybrid fin; and 

annealing the workpiece to selectively form an outer layer on surfaces of the second portion of the dielectric fin, 
annealing the workpiece to selectively form an outer layer on the hybrid fin.

The pending claim language differs from the patented claim language by requiring (1) the first and second fin structure be a group of structures, respectively, (2) the fin be dielectric vs “hybrid” and (3) the first and second dielectric layers be different materials. Examiner finds (1) and (2) to be a rewording of already patented language. Having a group of fins is a mere duplication of parts absent any additional limitations. Rewording a hybrid fin to a dielectric fin provides no structural distinctions. Claiming the first and second dielectrics be different materials is broader than the cited patent but ultimately obvious since the cited patent’s method requires selective etching of the first dielectric with respect to the second dielectric. To selectively etch the two layers, the materials need to be different to provide for different etching rates. Absent any distinguishing, structural limitations, the pending claim is found to be obvious, if not anticipated, by the cited patent. 
For brevity, the dependent claims are matched below to their equivalent in the cited patent without repetition of the claim language. 
Pending Claim 12 is unpatentable in view of patented Claim 10 & 13.
Pending Claim 13 is unpatentable in view of patented Claim 10.
Pending Claim 14 is unpatentable in view of patented Claims 9 & 13.
Pending Claim 15 is unpatentable in view of patented Claim 1.
Pending Claim 16 is unpatentable in view of patented Claim 1.

Allowable Subject Matter
Claims 17-20 are allowed.
Claims 5, 9, 10, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 5 requires a contact etch stop layer (CESL) be disposed on the first epitaxial feature, the dielectric fin, and the second epitaxial feature, wherein a portion of the CESL extends into the middle seam. While CESLs are common in the art, it is not apparent that the CESL extend into the middle seam. Any conformal layer would fill an opening in the seam but for there to be an opening vs the dielectric fin being planarized is not an apparent modification of the references of record. 
Claims 9 and 15 require a gate spacer layer be formed over surfaces of the first/second fin structures and the dielectric fin. Gate spacers are common in the art but is not apparent that the gate spacers be in contact with the outer layer and etched back along with the fin structures for the formation of source/drain regions. Claims 10 and 16 depend on Claims 9 and 15, respectively, and are allowable for at least the reasons above. 

Claim 17 recites a method, comprising: 
providing a workpiece comprising: 
a substrate, 
a first pair of fins over the substrate, 
a second pair of fins over the substrate, and 
a trench disposed between the first pair of fins and the second pair of fins; 
conformally depositing a first dielectric layer over the workpiece; 
conformally depositing a second dielectric layer over the first dielectric layer; 
after the conformally depositing of the second dielectric layer, planarizing the workpiece to expose the first dielectric layer over the first pair of fins and the second pair of fins; 
selectively etching back the first dielectric layer to form a hybrid fin that rises above the first dielectric layer; 
selectively oxidizing the hybrid fin to form an outer layer on the hybrid fin; 
after the selectively oxidizing, depositing a gate spacer layer over surfaces of the first dielectric layer, the first pair of fins, the second pair of fins, and the outer layer; and 
etching back the gate spacer layer, the first pair of fins, and the second pair of fins.

Gate spacers are common in the art. It is not apparent that gate spacers be formed over surfaces of the first dielectric layer, the first pair of fins, the second pair of fins, and the outer layer such that the gate spacers are etched back along with the first/second pair of fins. Claims 18-20 depend on Claim 17 and are allowable for at least the reasons above. 

US PG Pub 2019/0326287 (“Liaw”), US PG Pub 2019/0103304 (“Lin”), US PG Pub 2019/0067445 (“Ching”) and US PG Pub 2019/0067417 (“Ching’417”) are cited as being examples of relevant references in the art but were not relied upon for this office action. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818